Title: To George Washington from Lebrun, 8 November 1792
From: Lebrun, Pierre-Henri-Hélène-Marie
To: Washington, George


Translation,
Paris the 8⟨th⟩ November 1792. The first year of the Republic. 
P. Le Brun, Minister of Foreign Affairs for the Republic of France, to George Washington, President of the United States of America. Health, Peace and Liberty.  
The return of Colo. Smith to the free Country of North America, furnishes me with an opportunity of presenting to George Washington the homage of my esteem, and my veneration for his civic virtues. I thank Heaven for it.
When the French helped to free your happy Country from the yoke which threatened to oppress it, they were themselves slaves; but the principles of liberty were in their hearts: they have since developped themselves; and the French are free—they are Republicans. These new Relations cannot but draw closer the bands which have for a long time united them with the American People. Let me be permitted to renew the assurances of the friendship & fraternity of the French. These sentiments will undoubtedly become more durable. May they extend themselves to all the people of both hemisphers! May the sacred principles of liberty & equality become the happy lot of all the world, as it is already of the people of America & France!
Colo. Smith is charged to communicate to George Washington plans worthy of his great Love. The Government of the Republic of France will be pleased that the Colonel should be charged with our Report as well as with your answer, your approbation—and the means of execution which you shall judge in your wisdom to be more convenient.

The Minister of Foreign Affairs Le Brun

